Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11, 14-17 and 19-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Greenwood et al. (U.S. Pub. 2015/0324434 A1).
With respect to claims 1, 15, Greenwood et al. discloses a method comprising:
receiving, by a computing device via an analytics user interface, a query to be applied to a dataset ((i.e., “At block 602, a user query or input is entered via a suitable UE interface with respect to a searching/browsing session” (0036) and “System, apparatus, user equipment, and associated computer program and computing methods are provided for suggesting websites that are relevant based on the user's browsing history and past search results” (abstract)); 
determining, based on the query and a recommendation engine, a plurality of recommended result elements and associated visualization elements (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5, 0032 and search result as recommended result element as claimed invention);  
providing, via the analytics user interface, the plurality of recommended result elements and associated visualization elements  (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5, 0032 and “At block 602, a user query or input is entered via a suitable UE interface with respect to a searching/browsing session. At block 604, a plurality of predicted/suggested websites are obtained from the UTSA service with which the user is registered” (0036));  
receiving, via the analytics user interface, a selection of at least one recommended result element of the plurality of recommended result elements (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5, 0032 or “One or more user interactive responses (e.g., deleting a particular website from the suggested websites) may be effectuated (block 606), which is operative as a feedback mechanism to train a predictive analytical model employed by the UTSA service”(0036));  
 determining, based on the query and the selected at least one recommended result element, a query result from the dataset associated with the query and the at least one result element (i.e., “Embodiments of the present invention advantageously provide better search results (i.e., more relevant) based on user-trained predictive analytical models that capitalize on "Big Data" processing techniques.” (0009) and “The training of example machine learning techniques is driven by user interaction, allowing the removal of non-relevant or less relevant websites from the suggested websites via a suitable user interface” (abstract) and Examiner asserts the query result is relevant website to the query, further, “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) and the search result is the final result after deleting a search result ); and 
generating, based on the visualization element associated with the selected at least one recommended result element, a visualization of the query result ((i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006)).  
With respect to claims 2, 16, Greenwood et al. discloses wherein the recommendation engine comprises a machine learning module (i.e., “System, apparatus, user equipment, and associated computer program and computing methods are provided for suggesting websites that are relevant based on the user's browsing history and past search results. In one aspect, a hosted computer application stores the user's browsing history and search results using a cloud-based storage facility, and computing methods, using machine learning techniques, are operative to predict websites the user may want to visit next”(abstract)).  

With respect to claims 3, 17,  Greenwood et al. discloses element wherein the machine learning module is trained by: (a) receiving, by the computing device via the analytics user interface, a query and a selected result element, wherein the result element is one of a plurality of result elements (i.e., “At block 602, a user query or input is entered via a suitable UE interface with respect to a searching/browsing session”(0036) and “System, apparatus, user equipment, and associated computer program and computing methods are provided for suggesting websites that are relevant based on the user's browsing history and past search results”(abstract)); (b) determining, based on the query and the selected result element, a query result from a dataset (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5, 0032); (c) receiving a selection of a visualization element from a plurality of visualization elements to apply to the query result (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5);   (d) generating a training dataset based on the query, the selected result element, and the selected visualization element (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5; and (e) training the recommendation engine using the training dataset (i.e., “thereby modulating predictive behavior of the predictive analytical model with respect to future searching sessions of the user”(0006)); and (f) repeating steps (a)-(e) for at least one of, each query of a plurality of queries, each result element of the plurality of elements, or each visualization element of the plurality of visualization elements (i.e., “As new searches are performed, browsing history is stored and suggested websites are removed in subsequent sessions, UTSA's PAM and machine learning methodology continues to enhance the predictions of websites the user might like to see”(0032) and continues to enhance the predictions of websites the user might like to see is the same repeat steps (a)(e) for at least one of each query of  plurality of query as claimed invention).
With respect to claims 5, 19, Greenwood et al. discloses wherein the plurality of recommended result elements comprises one or more of a source of the dataset, one or more dimensions of the dataset (i.e., “SVMs can also be configured to perform a non-linear classification using what is called the "kernel trick", implicitly mapping their inputs into high-dimensional feature spaces” (0030)), or one or more filters to apply to the dataset (i.e., “Either customized code and/or off-the-shelf applications may be used to filter the data appropriately whereby data points of interest are collected and the number and velocity of key words are measured”(0045)).  
With respect to claim 6, Greenwood et al. discloses further comprising: determining, by the recommendation engine and based on the query, one or more of an analysis intent associated with the query or a context associated with the query (i.e., “It will be further understood that terms, such as those defined in commonly used dictionaries, should be interpreted as having a meaning that is consistent with their meaning in the context of this specification and the relevant art and may not be interpreted in an idealized or overly formal sense expressly so defined herein” (0050)), wherein the plurality of recommended result elements is determined based on one or more of the determined analysis intent or the determined context (i.e., “System, apparatus, user equipment, and associated computer program and computing methods are provided for suggesting websites that are relevant based on the user's browsing history and past search results. In one aspect, a hosted computer application stores the user's browsing history and search results using a cloud-based storage facility, and computing methods, using machine learning techniques, are operative to predict websites the user may want to visit next”(abstract) and examiner asserts predict is determined analysis intent as claimed invention).  
With respect to claims 7, 20, Greenwood et al. discloses further comprising: providing, via the analytics user interface, a plurality of visualization elements associated with the selected at least one recommended result element ((i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5, 0032 and “At block 602, a user query or input is entered via a suitable UE interface with respect to a searching/browsing session. At block 604, a plurality of predicted/suggested websites are obtained from the UTSA service with which the user is registered” (0036)); and 
receiving, via the analytics user interface, a selection of a visualization element of the plurality of visualization elements, wherein the query result is generated based on the selected visualization element and the selected at least one recommended result element (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5, 0032 and “At block 602, a user query or input is entered via a suitable UE interface with respect to a searching/browsing session. At block 604, a plurality of predicted/suggested websites are obtained from the UTSA service with which the user is registered” (0036));  
With respect to claim 8, Greenwood et al. discloses method comprising:  
 (a) receiving, by a computing device via an analytics user interface, a query and a selected result element, wherein the result element is one of a plurality of result elements (i.e., “At block 602, a user query or input is entered via a suitable UE interface with respect to a searching/browsing session”(0036) and “System, apparatus, user equipment, and associated computer program and computing methods are provided for suggesting websites that are relevant based on the user's browsing history and past search results”(abstract));; 
(b) determining, based on the query and the selected result element, a query result from a dataset (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5, 0032); 
(c) receiving a selection of a visualization element from a plurality of visualization elements to apply to the query result (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5);; 
(d) generating a training dataset based on the query, the selected result element, and the selected visualization element (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5);; and 
(e) training a recommendation engine using the training dataset (i.e., “thereby modulating predictive behavior of the predictive analytical model with respect to future searching sessions of the user” (0006)).  
i.e., “As new searches are performed, browsing history is stored and suggested websites are removed in subsequent sessions, UTSA's PAM and machine learning methodology continues to enhance the predictions of websites the user might like to see”(0032) and continues to enhance the predictions of websites the user might like to see is the same repeat steps (a)(e) for at least one of each query of  plurality of query as claimed invention).
With respect to claim 11, Greenwood et al. discloses wherein the selected result element comprises one or more of a source of a dataset associated with the query, one or more dimensions of the dataset (i.e., “SVMs can also be configured to perform a non-linear classification using what is called the "kernel trick", implicitly mapping their inputs into high-dimensional feature spaces” (0030)),, or one or more filters to apply to the dataset (i.e., “Either customized code and/or off-the-shelf applications may be used to filter the data appropriately whereby data points of interest are collected and the number and velocity of key words are measured”(0045)).  
  	With respect to claim 14, Greenwood et al. discloses  wherein the selected visualization element is associated with the selected result element (i.e., “determining search results responsive to the user input based on a predictive analytical model; presenting the search results in a visualization format to be displayed at the UE device; receiving a user interaction response comprising at least one of deleting a search result from the visualization format; and utilizing the user interaction response as an input to a training machine used in association with the predictive analytical model”(0006) or step 504 at fig. 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 12-13 and 18 are rejected under 35 U.S.C 103(a) as being unpatentable over Greenwood et al. (U.S. Pub. 2015/0324434 A1) in view of Lee et al.  (U.S. Pub. 2015/0379429 A1).
With respect to claims 4, 10, 18, Greenwood et al. discloses all limitation recited in claim 1 and 15 except wherein the plurality of recommended result elements and associated visualization elements are provided based on an experience level associated with a user of the analytics user interface.  However, Lee et al. discloses wherein the plurality of recommended result elements and associated visualization elements are provided based on an experience level associated with a user of the analytics user interface (i.e., “At the same time, expert users may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation” (0078)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Lee et al.’s features in order to improve prediction and decision of the learning machine for the stated purpose has been well known in the art as evidenced by teaching of Lee et al. (0003).
i.e., “System, apparatus, user equipment, and associated computer program and computing methods are provided for suggesting websites that are relevant based on the user's browsing history and past search results. In one aspect, a hosted computer application stores the user's browsing history and search results using a cloud-based storage facility, and computing methods, using machine learning techniques, are operative to predict websites the user may want to visit next”(abstract) and examiner asserts predict is determined analysis intent as claimed invention).  
 	 With respect to claim 13, Greenwood et al. discloses the method of claim 12, wherein the selected result element is associated with one or more of the determined analysis intent or the determined context (i.e., “System, apparatus, user equipment, and associated computer program and computing methods are provided for suggesting websites that are relevant based on the user's browsing history and past search results. In one aspect, a hosted computer application stores the user's browsing history and search results using a cloud-based storage facility, and computing methods, using machine learning techniques, are operative to predict websites the user may want to visit next”(abstract) and examiner asserts predict is determined analysis intent as claimed invention).  
Reference: EP 3239862 A1
Diaz Lopez et al. discloses a method comprising:
receiving, by a computing device via an analytics user interface, a query to be applied to a dataset (i.e., “The database as referred to in Tables 1-5 of fig. 2 can be queried by specifying the data element types and data element values of interest and by further specifying any functions to apply to the data contained within the specified data element types of the database” (0087)  and “Once located and/or calculated, the results of a query can be displayed to the user with various visualization techniques and objects such as list boxes of a user interface illustrated in FIG. 6”(0087) and 0018 shows analytic user interface); 
determining, based on the query and a recommendation engine, a plurality of recommended result elements and associated visualization elements (i.e., “Once located and/or calculated, the results of a query can be displayed to the user with various visualization techniques and objects such as list boxes of a user interface illustrated in FIG. 6”(0087)); 
providing, via the analytics user interface, the plurality of recommended result elements and associated visualization elements (i.e., “Once located and/or calculated, the results of a query can be displayed to the user with various visualization techniques and objects such as list boxes of a user interface illustrated in FIG. 6”(0087));; 
receiving, via the analytics user interface, a selection of at least one recommended result element of the plurality of recommended result elements (i.e., “A user can select one or more default visual representations; however, a subsequent visual representation can be generated on the basis of further analysis and subsequent dynamic selection of the most suitable form for the data”(0088));
 determining, based on the query and the selected at least one recommended result element, a query result from the dataset associated with the query and the at least one result element (i.e., “A user can select one or more default visual representations; however, a subsequent visual representation can be generated on the basis of further analysis and subsequent dynamic selection of the most suitable form for the data” (0088)); and 
i.e., “The result of a standard query can be a smaller subset of the data within the database, or a result set, which is comprised of the records, and more specifically, the data element types and data element values within those records, along with any calculated functions, that match the specified query. For example, as indicated in FIG. 6, the data element value "Nisse" can be specified as a query or filtering criteria as indicated by a frame in the "Client" header row. In some aspects, the selected element can be highlighted in green. By specifically selecting "Nisse," other data element values in this row are excluded as shown by gray areas. Further, "Year" "1999" and "Month" "Jan" are selected in a similar way” (0090)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             January 15, 2021